       Case 2:17-cv-01968-KJN Document 58 Filed 06/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10 ROGER DRIVER,                             Case No. 2:17-cv-01968-KJN

11               Plaintiff,
                                             ORDER
12        v.

13 PAPE TRUCKS, INC. an Oregon
   Corporation;
14
                Defendant.
15

16 PAPE TRUCKS, INC.

17               Third-Party Plaintiff,
18        v.
19 JOMAR INVESTMENTS, INC. dba NEW
   LIFE TRANSPORT PARTS CENTER, and
20 ROES 1-10, Inclusive,

21               Third-Party Defendants.
22

23 ACCIDENT FUND INSURANCE
   COMPANY OF AMERICA,
24
             Plaintiff-in-Intervention,
25
        v.
26
   PAPE TRUCKS, INC.,
27
             Defendant.
28
          Case 2:17-cv-01968-KJN Document 58 Filed 06/01/20 Page 2 of 2


 1             The court is in receipt of intervenor Accident Fund Insurance Company of America’s

 2 complaint and consent to magistrate judge jurisdiction. (ECF Nos. 55, 56.) Given the current

 3 stage of litigation, the parties are instructed to review the dates and deadlines contained in the

 4 current scheduling order. (ECF No. 49.) The parties are instructed to discuss amongst themselves

 5 whether these dates are still workable; if the dates are no longer feasible the parties are advised to

 6 file a joint proposal modifying the scheduling order. If the parties cannot reach a consensus they

 7 are instructed to file their own proposals, and proposed orders, for the court’s consideration. If the

 8 court does not receive any modification requests from the parties within twenty-one (21) days of

 9 this order, the court will presume the current scheduling order is agreeable to the parties.

10             IT IS SO ORDERED

11 Dated: June 1, 2020

12

13

14

15
     /1968.driver
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
